TBS INTERNATIONAL PLC & SUBSIDIARIESEXHIBIT SECOND AMENDMENT TO LOAN AGREEMENT by and among AMOROS MARITIME CORP., LANCASTER MARITIME CORP. AND CHATHAM MARITIME CORP., as Borrowers, SHERWOOD SHIPPING CORP. TBS INTERNATIONAL LIMITED TBS HOLDINGS LIMITED as Guarantors, and AIG COMMERCIAL EQUIPMENT FINANCE, INC., as Lender December 30, 2009 SECOND AMENDMENT TO LOAN AGREEMENT THIS SECOND AMENDMENT TO LOAN AGREEMENT (this “Second Amendment”) is made and entered into this day of December, 2009, by and among Amoros Maritime Corp., Lancaster Maritime Corp. and Chatham Maritime Corp., each a Marshall Islands corporation having a mailing address of P.O. Box HM 2522, Hamilton HMGX, Bermuda and a registered address of Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands MH96960 (the “Borrowers”; each, a “Borrower”), TBS International Limited, a
